Case 1:18-cv-00021-LPS Document 415 Filed 02/14/20 Page 1 of 1 PageID #: 16741
                                                              Daniel M. Silver            McCarter & English, LLP
                                                              Partner                     Renaissance Centre
                                                              T. 302-984-6331             405 N. King Street, 8th Floor
                                                              F. 302-691-1260             Wilmington, DE 19801-3717
                                                              dsilver@mccarter.com        www.mccarter.com




    February 14, 2020

    VIA CM/ECF & HAND DELIVERY
    The Honorable Leonard P. Stark
    J. Caleb Boggs Federal Building
    844 N. King Street
    Wilmington, DE 19801-3555

               RE:     bioMérieux, Inc., et al. v. Hologic, Inc. et al., C.A. No. 18-21-LPS

    Dear Chief Judge Stark:

            I write on behalf of the parties in the above-referenced action pursuant to Your
    Honor’s February 13, 2020 Oral Order (D.I. 413). While the parties are mindful of the
    Court’s time and resources, and are committed to presenting their case as efficiently as
    possible, given the number of issues that still remain for trial, the parties do not believe at
    this time that the allocated trial time can be substantially reduced given the stipulation and
    order dismissing U.S. Patent No. 9,074,262 from the case (D.I. 411). However, the parties
    agree that trial time may be reduced from fifteen (15) hours per side to fourteen (14) hours
    per side. The parties will continue to confer in an effort to narrow the issues for trial, and
    will advise the Court if anything changes.

          Pursuant to Your Honor’s Order, the parties have also conferred and agreed upon
    amendments to the preliminary jury instructions, and those instructions have been filed
    contemporaneously with this letter.

            Further, the parties unanimously consent to a Magistrate Judge presiding over jury
    selection.

               Counsel are available should Your Honor have any questions or need anything
    further.

    Respectfully submitted,
    /s/ Daniel M. Silver
    Daniel M. Silver (#4758)


    cc:        All Counsel of Record (via CM/ECF and electronic mail)




               ME1 32646282v.1
